EXHIBIT 10.2

 



[img001.jpg]

 

 

 

SETTLEMENT AND RELEASE AGREEMENT

 



 



THIS SETTLEMENT AND RELEASE AGREEMENT ("Agreement") is entered into as of
November 13, 2015 (the "Effective Date"), by and between Skkynet Cloud Systems,
Inc., a Nevada corporation with an address at 2233 Argentia Road, Suite 306,
Mississauga, ON L5N 2X7, Canada ("Skkynet") and , an individual residing at ,
United States (the "Officer/Director"). Skkynet and Officer/Director are
referred to in this Agreement individually as the "Party" or collectively as the
"Parties."

 

AGREEMENT

 



1.

Skkynet owes to Officer/Director US$ for services incurred by Officer/Director
during the period of November 1, 2013 through October 31, 2015 (the "Accrued
Fees"). Skkynet and Officer/Director desire to settle the Accrued Fees pursuant
to the terms of this Agreement.

2.

Skkynet agrees to issue to Officer/Director shares of common stock, par value
$.001 per share, of Skkynet.

3.

In consideration of the performance of Skkynet described in Paragraph 2, above,
Officer/Director, on behalf of itself and its successors, assigns, members,
managers, officers, Officer/Directors, agents, and representatives hereby
releases and forever discharges, Skkynet, together with its successors, assigns,
directors, officers, agents, Officer/Directors, and representatives, from any
and all actions, causes of action, claims, liability, demands, damages, costs,
and expenses of every kind whatsoever, in law or in equity, known or unknown,
contemplated, accrued, existing or not yet mature, which Officer/Director has or
may have as of the Effective Date relating specifically to the Accrued Fees.
This paragraph shall not discharge Skkynet from any obligations arising out of
this Agreement.

4.

The Parties represent that they have made no assignment and will make no
assignment of the actions, causes of action, or claims released herein.

5.

It is expressly understood that any action by any Party in connection with this
Agreement is not, and shall not be construed as, an admission of liability;
rather, any such actions are made and done only as part of this settlement and
release of disputed claims.

6.

Each undersigned Party acknowledges that: (1) the Party has read this Agreement
fully and carefully before signing it; (2) the Party has consulted with or has
had the opportunity to consult with an attorney regarding the legal effect and
meaning of this Agreement and all of its terms and conditions, and that the
Party is aware of the contents of this Agreement and its legal effects; (3) the
Party has had the opportunity to make whatever investigation or inquiry that the
Party deems necessary or appropriate in connection with the subject matter of
this Agreement; (4) the Party is of sound mind and is executing this Agreement
voluntarily and free from any undue influence, coercion, duress, or fraud of any
kind; and (5) the Party is waiving and releasing all claims against the other
Party as provided herein knowingly and voluntarily.

7.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.



 



 

Page 1 of 3


 



 



[img001.jpg]

 

 

 

SETTLEMENT AND RELEASE AGREEMENT

 



  



8.

It is expressly understood and agreed that the execution and performance of this
Agreement is in full accord and satisfaction of all demands between the Parties
as of the Effective Date of this Agreement. This Agreement shall be binding and
inure to the benefit of the Parties and their successors and assigns.

9.

The Parties acknowledge that this Agreement contains the entire agreement and
understanding between the Parties relating to the subject matter hereof, and
that this Agreement merges and supersedes all prior discussions and
understandings between the Parties relating to said subject matter. The Parties
confirm that no promise or inducement not expressed in the written terms of this
Agreement has been made to the other. In entering into this Agreement, the
Parties are not relying upon any statement or representation not contained in
this Agreement made by any other Party, the Party's counsel, partners,
directors, managers, members, officers, Officer/Directors, agents, or any other
person representing either of the Parties concerning the nature, severity,
extent, or consequences of any injuries, damages, losses, costs, and claims of
any Party hereto and any liability therefor.

10.

Whenever possible, each provision of this Agreement shall be interpreted in a
manner as to be valid under existing law. A finding of invalidity as to any
provision of this Agreement or any portion thereof, shall void only that
provision or portion and no other, and this Agreement shall be interpreted as if
it did not contain such invalid provision or portion.

11.

The Parties shall perform any additional lawful acts, including the execution of
additional agreements, as are reasonably necessary to effectuate the purposes of
this Agreement.

12.

This Agreement may be signed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

13.

This Agreement may be executed by exchange of facsimile copies. The facsimile
copies showing the signatures of the Parties shall constitute originally signed
copies of the Agreement requiring no further execution.



 

[Signature Page Follows]



 



 Page 2 of 3

 

 



[img001.jpg]

 

 

 

SETTLEMENT AND RELEASE AGREEMENT

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



 

SKKYNET CLOUD SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

Paul E. Thomas

 

 

Title:

President

 

 

 

 

 

 

 

 

 

COGENT REAL-TIME SYSTEMS INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Andrew S. Thomas

 

 

Title:

President

 

 

 

 

 

 

 

 

 

OFFICER/DIRECTOR

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

Page 3 of 3

--------------------------------------------------------------------------------